ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access            )
 to Justice Act --                            )
                                              )
~lwn,~.                                       )      ASBCA Nos. 57201, 58166
                                              )
Under Contract No. W912EQ-09-C-0025           )

APPEARANCES FOR THE APPELLANT:                       Joree G. Brownlow, Esq.
                                                      Cordova, TN

                                                     Dedrick Brittenum Jr., Esq.
                                                      Brittenum Bruce PLLC
                                                      Memphis, TN


APPEARANCES FOR THE GOVERNMENT:                      Thomas J. Warren, Esq.
                                                      Acting Engineer Chief Trial Attorney
                                                     Ann M. Bruck, Esq.
                                                     Suzanne Mitchem, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Memphis

                                ORDER OF DISMISSAL

       The parties have settled their disputes in the referenced application for fees and
other expenses under the Equal Access to Justice Act. Accordingly, the application is
hereby dismissed with prejudice.

       Dated: 8 November 2017



                                                   ROBERT T. PEACOCK
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA Nos. 57201, 58166, Appeals of Nelson, Inc.,
rendered in accordance with 5 U.S.C. § 504.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2